DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 1, “strike” should read --electric strike--.
In claim 1, line 15, “door-locking” should read --door releasing--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the fifth paragraph discusses the magnetic field and claims that it is directed substantially in a third direction.  Magnetic Fields produce rings travelling in an oval shape and are therefore not directed in any singular direction.  This leads to ambiguity in the claim regarding which direction is the “third direction.”  Correction is required to provide clarity to the claim.  
Claim 4 recites the limitation "the distal end of the bridge element" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the free extremity" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a closest bounding plane of the keeper” in lines 4-5.  This limitation is unclear as to whether the plane bounds the keeper or if the plane is at the closest point of the keeper.  Correction is required to provide clarity to the claim.  
15 recites the limitation "the further keeper" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma (US 5,988,711 A).
Regarding claim 1, Toma teaches a surface mountable electric strike having a bolt cavity arranged to receive a bolt of a door lock (paragraph 3), the electric strike comprising: a strike frame (24, 25); a keeper (2) mounted on the strike frame (24), the keeper (2) forming a side wall of said bolt cavity  and being arranged to pivot about a first pivot axis (18) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (paragraph 13), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (col. 5, lines 16-20) along a second direction substantially perpendicular to said first direction (direction of axis 23); a lock lever (8) mounted on the strike frame (25) for locking the keeper in said door- locking position (paragraph 3), the lock lever being arranged to pivot about a second pivot axis (16) extending substantially in said second direction, between a locking position (fig. 1), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first 
Regarding claim 4, Toma teaches the electric strike of Claim 1, wherein the lock lever (8) further comprises: a plate shaped portion extending, substantially along said first direction, away from the second pivot axis, the plate shaped portion having a proximal end near the second pivot axis and a distal end; a bridge element having a proximal end that is joined to the distal end of the plate shaped portion, the bridge element extending substantially along said third direction and having a distal end; and an end portion joined to the distal end of the bridge element and forming the free extremity of the lock lever (see annotated figure 1 below).  


    PNG
    media_image1.png
    408
    562
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 6, Toma teaches the electric strike of Claim 1, wherein said at least one biasing member (15) urges the lock lever (6) to said locking position (col. 4, lines 28-29) and, when said electromagnet is energized, the electromagnet magnetically attracts the lock lever to pivot from said locking position (fig. 1) to said unlocking position (fig. 3).
Regarding claim 7, Toma teaches the electric strike of Claim 1, wherein the lock lever (6) has a free extremity (lower part of distal end in annotated figure 1) and comprises a first interlocking element (26) located at the free extremity, which first interlocking element cooperates, when the lock lever is in said locking position and the keeper in said door-locking position (fig. 1), with a second interlocking element (22) on the keeper (part 3 is contacting the keeper and that is interpreted as being on the keeper) to prevent the keeper from pivoting around the first pivot axis to said door-releasing position (col. 3, line 65 - col. 4, line 2).
Regarding claim 8, Toma teaches the electric strike of Claim 7, wherein the keeper has a free extremity (3), the second interlocking element (22) being located at the free extremity of the keeper (22 is located on 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnarr (US 7,722,097 B2) in view of Toma (US 5,988,711 A).
Regarding claim 1, Schnarr teaches a surface mountable electric strike having a bolt cavity (202) arranged to receive a bolt of a door lock, the electric strike comprising: a strike frame (102); a keeper (104) mounted on the strike frame (102), the keeper (104) forming a side wall of said bolt cavity and being arranged to pivot about a first pivot axis (118) extending in a first direction, between a door-locking position, wherein the keeper is arranged to retain the bolt to prevent door opening (fig. 2), and a door-releasing position, wherein the keeper is arranged to enable the bolt to exit the bolt cavity (fig. 3) along a second direction (exits from top of page to bottom of page) substantially perpendicular to said first direction (direction of pivot axis 118); a lock lever (108) mounted on the strike frame (102) for locking the keeper in said door- locking position (fig. 2), the lock lever being arranged to pivot about a second pivot axis (annotated figure 2), between a locking position (fig. 2), wherein the keeper, when in said door-locking position, is prevented by the lock lever from pivoting around the first pivot axis to said door-releasing position (fig. 2), and an unlocking position (fig. 3), wherein the keeper, when in said door-releasing position, is free to pivot around the first pivot axis to said door-releasing position (fig. 3); a 
Schnarr does not teach wherein the second pivot axis extends substantially in said second direction.  
Toma teaches a similar electric strike wherein the second pivot axis extends substantially in said second direction, that is, the same direction as the entry and exit of the bolt into the bolt cavity.  
It would have been obvious to one of ordinary skill in the art to modify the second pivot axis of Schnarr with the second pivot axis of Toma in order for it to extend substantially in said second direction.  Changing the pivot axis of the lock lever to be substantially in said second direction would simply be a rearrangement of parts and obvious to one of ordinary skill in the art as taught by In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Rotating the second pivot axis to be in said second direction would not alter the function of the electric strike and would provide added strength by directing the force on the strike and lock lever in the same direction as the axis.  
Regarding claim 2, Schnarr in view of Toma teaches the electric strike of claim 1, Schnarr further teaches, wherein, when the electromagnet (110) is energized (fig. 3), the fixed core of the electromagnet (110) couples to a portion of the surface of the lock lever (108), while, when the electromagnet is not energized (fig. 2), a gap is present between the fixed core and said portion of the surface of the lock lever (gap between 108 and 110).
Regarding claim 3, Schnarr in view of Toma teaches the electric strike of claim 2, Schnarr further teaches wherein the lock lever (108) has a free extremity (annotated figure 1) with said portion of the surface of the lock lever (108) being located between the second pivot axis (annotated figure 1) and the free extremity (annotated figure 1).

    PNG
    media_image2.png
    564
    395
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 5, Schnarr in view of Toma teaches the electric strike of claim 1, Schnarr further teaches wherein said second pivot axis (annotated figure 2) is located in a plane that is substantially perpendicular to said first direction with the keeper and the fixed core of the electromagnet being located on the same side of said plane (annotated figure 2), the fixed core of the electromagnet being located between said plane and a closest bounding plane of the keeper that is perpendicular to said first direction (magnet between plane and closest point of keeper).  
Regarding claim 9, Schnarr in view of Toma teaches the electric strike of Claim 1, Schnarr further teaches wherein the strike frame (102) is provided with a bearing element (106) arranged to bear against the lock lever (108) to prevent the lock lever (108), when the lock lever is in its locking position and when the keeper is in its door-locking position (fig. 2), from being moved in said second direction when said bolt of the door lock is urged against the keeper.
Regarding claim 10, Schnarr in view of Toma teaches the electric strike of Claim 9, wherein the lock lever has a free extremity (annotated figure 2), the bearing element configured to bear against the lock lever at the free extremity of the lock lever (fig. 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toma (US 5,988,711 A) in view of Kerndl (DE 10116299 C1).
Regarding claim 15, Toma teaches the electric strike of claim 1, but does not teach wherein the strike further comprises a door stop that is mountable to the strike frame on a first side of the strike when the keeper has to cooperate with said bolt and on a second side of the strike when the further keeper has to cooperate with said bolt.  
Kerndl teaches an electric door strike similar to the applicant’s invention, wherein the strike further comprises a door stop (6) that is mountable to the strike frame (8) on a first side of the strike (figure 1) when the keeper (5) has to cooperate with said bolt (3) and on a second side of the strike when the further keeper (5) has to cooperate with said bolt (3).  The door stop can be mounted on either side of the strike frame to accommodate left or right handed door operations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mountable door stop of Kerndl with the electric strike of Toma.  Doing so provides an added security in being able to force the door past the back wall of the keeper by providing a larger stopping surface against the door.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 introduces the use of a further keeper forming a further side wall of the bolt cavity.  While the use of a second keeper to allow the door to swing both ways in an opening is taught by Fang in US 2017/0073998 A1, however the incorporation of the elements of claim 1 would not have been obvious to one of ordinary skill in the art.  Claims 12-14 are allowable for incorporating the second keeper along with expanding upon the locking and unlocking positions and the use of this further keeper with the lock lever which is not obvious from the prior art.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675